PER CURIAM.
Our examination of the record reveals that the learned trial judge was required to make difficult decisions based upon complex and confusing evidence adduced in support of, and in opposition to, issues poorly framed by the pleadings and that he obviously attempted to “do equity”. (See F.S. 61.08(2)) We do not find that appellant has met his burden of demonstrating abuse of discretion nor reversible error. The final judgment here appealed is therefore
AFFIRMED.
BOYER, Acting C. J., and ERVIN, J., concur.
MILLS, J., dissents.